Citation Nr: 9909231	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-48 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to December 
1945, and from October 1950 to April 1954.

This appeal to the Board of Veterans' Appeals (the Board) was 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg.

The Board remanded the case in September 1997 for 
development. 


FINDINGS OF FACT

1.  Service-connected right leg thrombophlebitis was not 
demonstrated as active for years prior to death.

2.  The certificate of death, of which the appellant was the 
informant, stated that the immediate cause of the veteran's 
death as acute coronary insufficiency, due to, or as a 
consequence of, arteriosclerotic heart disease; 
thrombophlebitis was listed thereon as a "significant 
condition contributing to death, but not resulting in the 
underlying cause leading to death".

3.  Credible evidence and medical opinion does not otherwise 
sustain that thrombophlebitis caused, impacted and/or lent 
any significant contribution whatsoever to the veteran's 
death.   


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. §§  3.310, 3.312, 4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded pursuant to 38 U.S.C.A. § 5107; 
see also Boeck v. Brown, 6 Vet. App. 14 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-611 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

Service connection may be granted for disability due to 
service-connected disability.  38 C.F.R. § 3.310.


To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

Under 38 C.F.R. § 3.312 (2), generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

Pursuant to 38 C.F.R. § 3.312 (3), service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  




Further, 38 C.F.R. § 3.312 (4) states that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

The United State Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that a 
determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including evidence which is representative 
of the entire clinical picture.  Brown v. Brown, 5 Vet. App. 
413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).


This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Moreover, if there are no pertinent records available for 
verification, a physician's attempts to recount events make 
the assertions inherently less reliable than would be the 
case if he had any clinical basis to consult for specific 
information.  See Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992).

A statement by a physician based solely on the evidence of 
the appellant's statements, is based on a factual premise 
that is wholly or entirely inaccurate and thus has no 
probative value whatsoever.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service connection has long been in effect for right leg 
thrombophlebitis for which a 10 percent rating has been 
assigned.

VA and private clinical records last refer to active symptoms 
attributable to thrombophlebitis in October 1990 when the 
veteran said he had worsening symptoms of claudication 
especially of the right foot and leg.  The vascular surgery 
examiner recommended that he undergo arteriography to 
determine his exact state, but he was taking this under 
consideration.


[The rating of 10 percent had been assigned since separation 
from service in 1954].

Recent clinical records show recurrent problems with various 
arthritic complaints but no specific sign of 
thrombophlebitis.  The veteran was seen on several occasions 
in early 1996 with coronary artery disease and arthritis of 
multiple joints.  

In January 1996, the veteran was described as having mild 
right C-7 radiculopathy.  At that time, it was noted that he 
was using a cane because of a past skeletal injury to his 
right lower extremity.

The veteran had at least two myocardial infarctions in the 
early 1970's, followed by stable angina.  Arteriosclerosis 
had been diagnosed well prior to his death.  Some VA 
outpatient records in the file appear to show that he had 
multiple extremity complaints in the months prior to his 
death; it is not shown that any of these included 
thrombophlebitis.  In March 1996, he was seen for bilateral 
cataracts.  In April 1996, he had pain in his hand, 2 arm and 
wrist.  Carpal tunnel syndrome on the right was suggested.  A 
later assessment showed that he did not have carpal tunnel 
syndrome but rather degenerative joint disease.

The veteran was last seen by VA on June 6, 1996, only days 
prior to his death.  A summary statement is of record 
concerning some laboratory tests done on that date, and there 
is an ambulatory care nursing note signed by a licensed 
practical nurse, to the effect that the veteran had returned 
as apparently requested for a visit with Dr. Phillips; that 
he had been given Pneumovax; that medications had been 
continued as previously given; and that he had been given a 
blood pressure card.  

Prior to the veteran's death service connection had been 
granted for hemorrhoids with proctitis, dilated veins and 
draining fissure, rated as 20 percent disabling; pes planus, 
rated as 10 percent disabling; right leg thrombophlebitis, 
rated as 10 percent disabling (since 1954); and left 
trochanteric bursitis, evaluated as noncompensably disabling.  
The combined schedular evaluation was 40 percent.  
Nonservice-connected pension benefits had been assigned since 
February 1976.  

The veteran died on June [redacted], 1996, at age 75.  The 
certificate of death showed that the immediate cause of the 
veteran's death was acute coronary insufficiency, due to, or 
as a consequence of, arteriosclerotic heart disease.  Also 
specifically stated on the death certificate was that a 
significant condition contributing to death, but not 
resulting in the underlying cause leading to death was 
thrombophlebitis.  The veteran died at home, and no autopsy 
was performed.  The time of death was shown as approximate.  
The appellant was cited on the death certificate as being the 
informant for the certificate.  The certificate was signed by 
a medical examiner.

Pursuant to the Board's remand, the RO acquired additional 
clinical evidence, and referred the case to a specialist for 
a written evaluation and opinion as to the impact of 
thrombophlebitis on the veteran's death.

The VA medical expert's opinion is of record, dated in April 
1998.  The examiner reviewed the veteran's clinical file as 
well as the appellant's submitted materials relating to 
hypercoagulability.  The examiner described the findings in 
detail, including that the veteran had a long history of 
heart disease, probably ischemic in nature.  He noted that 
his last episode of acute thrombophlebitis had been one and a 
half years before.  The examiner opined that based on the 
evidence in the file, etc., there was no sign that the 
veteran had acute thrombophlebitis at the time of death or in 
any relationship thereto.  He further concluded, in pertinent 
part, that

I feel that the patient's cause of death 
was most likely his ischemic heart 
disease condition.  This is evidenced by 
two previous myocardial infarctions and 
congestive heart failure.  Though we will 
never be able to ascertain the exact 
cause of his death, it is overwhelmingly 
likely that his atherosclerotic heart 
disease was (the) culprit.  Regarding 
thrombophlebitis as the cause of his 
acute coronary insufficiency is 
inaccurate.  There is no evidence of 
ongoing infection or inflammation to 
warrant this.  Specifically regarding 
hypercoagulability, thrombophlebitis has 
been associated with deep vein thrombosis 
and clotting.  However, this is in the 
venous system and the notes do not 
reflect any evidence of DVT.  Again, I 
see no evidence to support the widow's 
(claim) that the patient's 
thrombophlebitis of the right lower 
extremity caused or contributed 
significantly to his cause of death.  

Analysis

In this case, for purposes of discussion, the Board found 
that given that the veteran was long service-connected for 
right leg thrombophlebitis and given the annotations on the 
veteran's death certificate with regard to the presence of 
thrombophlebitis, the claim was sufficiently well-grounded as 
to warrant development.  Accordingly, the Board remanded the 
case for development to include acquisition of all available 
clinical information and an evaluation and opinion by a 
specialist as to such a relationship.  That is all now in the 
file, and there is an ample basis for addressing the claim at 
this time based on the aggregate of the evidence.  



While the veteran was in fact service-connected for 
thrombophlebitis, this had been relatively static for some 
years, only occasionally causing him particular discomfort, 
most recently in the records from 1990.  His subsequent 
joint-related discomfort was primarily clearly associated 
with other problems not the least of which was widespread 
degenerative joint disease.

The Board notes that the probative value of the certificate 
of death is diminished by the fact that the appellant, who is 
not competent to provide evidence that requires medical 
knowledge, is reported as the informant, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his/her statements or 
testimony to be probative as to the facts under 
consideration), and the physician who signed the certificate 
did not treat the veteran at the time of death.  The notation 
on the death certificate showing thrombophlebitis as a 
contributory cause of death is outweighed by the VA's 
examiner's April 1998 medical opinion.  

Specifically, there was also no objective clinical sign of 
thrombophlebitis in contemporary clinical records, no autopsy 
was undertaken and there was no other evidence of active 
thrombophlebitis involvement in any way including impacting 
on the heart problems which primarily and unilaterally caused 
his death at home.  

The annotations absent evidence to support them make the 
assertions inherently less reliable than would be the case if 
the death certificate signatory had any clinical basis to 
consult for specific information.  See Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992); see also, Swann, Reonal, Cruzada 
and Alcaide cases, op. cit.   


Finally, a review and detailed assessment of the entire 
aggregate of evidence by a medical expert, as quoted above, 
and as specifically supported by the clinical evidence of 
record, specifically declines to find any associative or 
causal relationship between any thrombophlebitis and the 
overwhelming cause of the veteran's death.  The Board finds 
this opinion to be entirely credible and soundly based on the 
evidence of record, as cited therein.

The evidence is against finding that the veteran's service-
connected right leg thrombophlebitis caused or in any way 
significantly contributed to his death, and service 
connection is not in order.  38 U.S.C.A. §§ 1310, 5107; 38 
C.F.R. §§  3.310, 3.312, 4.3.

Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where as here, the preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990).  For these reasons and bases, the Board finds that 
a disability incurred in or aggravated by active service was 
neither the principal nor contributory cause of death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
